

116 S991 IS: Social Security Child Protection Act of 2019
U.S. Senate
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 991IN THE SENATE OF THE UNITED STATESApril 2, 2019Mr. Cornyn (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title II of the Social Security Act to provide for the reissuance of Social Security
			 account numbers to young children in cases where confidentiality has been
 compromised.1.Short titleThis Act may be cited as the Social Security Child Protection Act of 2019.2.Reissuance of Social Security account numbers to young children in cases where confidentiality has been compromised(a)In generalSection 205(c)(2)(B) of the Social Security Act (42 U.S.C. 405(c)(2)(B)) is amended—(1)by redesignating clause (iii) as clause (iv); and(2)by inserting after clause (ii) the following new clause:(iii)In any case in which a Social Security account number has been issued to a child who has not attained the age of 14 pursuant to subclause (IV) or (V) of clause (i) and it is demonstrated by evidence, as determined by the Commissioner of Social Security, and submitted under penalty of perjury to the Commissioner by a parent or guardian of the child that in the course of transmission of the social security card to the child, the confidentiality of such number has been compromised by reason of theft of such social security card, the Commissioner shall issue a new Social Security account number to such child and make note in the records maintained with respect to such child of the pertinent information received by the Commissioner regarding the theft of the social security card..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act.